Citation Nr: 1324490	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  08-16 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type I.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board issued a decision in October 2011 that denied the claim for service connection for hypertension.  It also denied a claim for a rating in excess of 60 percent for diabetes mellitus type I and remanded several other claims.  The Veteran appealed the Board's decision as it pertained to the claim for service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 Joint Motion for Partial Remand (Joint Motion), the parties requested that the Court vacate and remand in part the October 2011 decision in which the Board denied Appellant's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type I.  In a July 2012 Order, the Court granted the Joint Motion.

The claims remanded by the Board in October 2011 included entitlement to service connection for vertigo, a cervical spine disability, and bilateral carpal tunnel syndrome, and entitlement to a total disability rating based on individual unemployability (TDIU).  Service connection for autonomic neuropathy symptoms, including dizziness and unsteadiness, was subsequently granted in a December 2012 rating decision.  The remaining claims for service connection for a cervical spine disability and bilateral carpal tunnel syndrome, and the claim for entitlement to a TDIU, are still pending action by RO pursuant to the previous remand and are not currently before the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In the Joint Motion, the parties agreed that remand of the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type I, was warranted because the examiners who prepared the May 2006 and February 2008 VA examination reports did not provide an opinion regarding whether the Veteran's hypertension was aggravated by his service-connected diabetes pursuant to 38 C.F.R. § 3.310(b).  

The claim must be remanded in order to obtain a more contemporaneous examination that addresses this question.  As the claim is being remanded for the foregoing reason, and for the sake of completeness of the record, the Board finds that VA treatment records from the VA Medical Center (VAMC) in San Diego, California, dated prior to April 1997, between April 1997 and May 2005, and since March 2009 should be obtained.  VA should also make efforts to obtain records from Dr. B. at Hillcrest, who was reported to be the Veteran's new private primary care provider in a May 2008 VA endocrinology note.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the San Diego VAMC dated prior to April 1997, between April 1997 and May 2005, and since March 2009.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Make arrangements to obtain the Veteran's complete treatment records from his primary care provider, Dr. B., at Hillcrest.  

3.  When the foregoing development has been completed, schedule the Veteran for an appropriate VA examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected diabetes mellitus type I aggravated (i.e., caused an increase in severity of) his hypertension. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of impairment caused by hypertension (i.e., a baseline) before the onset of the aggravation.

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



